        Case 1:18-cr-10261-RGS Document 28 Filed 04/09/19 Page 1 of 2




METRO BOSTON ALIVE EDUCATIONAL
CENTER INC.
116 Roxbury Street,
Roxbury, Ma. 02119                                (617) 708-0266


March 25, 2019

Re: Mr. James Hardy

To Whom It May Concern:

This letter is to inform you that Mr. James Hardy was an out
patient client here at Metro Boston Alive Inc. he attended weekly
meeting of recovery and volunteered here at our center three
times a week.
James was a member of our Men's support group which met every
Sunday mornings.

Mr. Hardy had shown some commitment towards recovery and
self-improvement. We appreciated his volunteerism here at our
center painting and light interior cleaning. It is our hope that
James' efforts to remain free from alcohol and another drug use
will be supported.


Please feel free to contact me if I can be of further assistance.




Gregory L. Davis
Executive Director
Case 1:18-cr-10261-RGS Document 28 Filed 04/09/19 Page 2 of 2
